U.S. Bank, N.A. as Trustee for
                                                                   Citigroup Mortgage Loan
                                                                 Trust, Inc. 2006-HE3, Asset-
                                                                     Backed Pass-Through
                                                                   Certificates Series 2006-
                                                                        HE3Appellee/s

                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 4, 2015

                                    No. 04-15-00546-CV

                              Juanita Gonzales GARCIA, et al.,
                                         Appellants

                                              v.

 U.S. BANK, N.A. AS TRUSTEE FOR CITIGROUP MORTGAGE LOAN TRUST, INC.
 2006-HE3, ASSET-BACKED PASS-THROUGH CERTIFICATES SERIES 2006-HE3,
                                 Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2015CV01889
                        Honorable Timothy Johnson, Judge Presiding


                                       ORDER
       Appellant’s brief was due on October 23, 2015. See TEX. R. APP. P. 38.6(a). To date,
Appellant has not filed a brief or a motion for extension of time to file the brief. See id. R.
38.6(d).
       Therefore, we ORDER Appellant to show cause in writing within TEN DAYS from the
date of this order why this appeal should not be dismissed for want of prosecution. See id.
R. 38.8(a), 42.3(b), (c).

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court